Citation Nr: 0402587	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  98-06 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss for the period beginning March 31, 
1997.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss for the period beginning July 6, 1998.

3.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss for the period beginning July 11, 
2000.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which granted the claim of service connection for right ear 
hearing loss and denied the claim of service connection for 
left ear hearing loss.  The RO assigned a noncompensable 
evaluation for right ear hearing loss, effective March 31, 
1997.

In January 1999, the Oakland, California RO granted the claim 
of entitlement to service connection for left ear hearing 
loss and assigned a 40 percent evaluation for bilateral 
hearing loss effective March 31, 1997, followed by a 
reduction to 20 percent, effective July 6, 1998.  Due to the 
veteran's change in residence, the case was transferred to 
the Jackson, Mississippi RO.  In January 2001, the Jackson RO 
assigned a 30 percent evaluation effective July 11, 2000.  In 
light of the fact that the claim for an increased evaluation 
for bilateral hearing loss is on appeal following the initial 
evaluation assigned for this disability, the issues have been 
characterized as such on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Further, as the 30 percent 
evaluation assigned by the RO in January 2001 is not the 
maximum evaluation available for this disability, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2003, the veteran appeared at the RO and testified at 
a hearing conducted by the undersigned Veterans Law Judge.  



FINDINGS OF FACT

1.  For the period beginning March 31, 1997, the veteran had 
level VI hearing in the right ear and level VIII in the left 
ear.

2.  For the period beginning July 6, 1998, the veteran had 
level IV hearing in the right ear and level VIII in the left 
ear.  

3.  The applicable regulations were amended in May 1999 and 
became effective June 10, 1999.

4.  For the period beginning June 10, 1999, the veteran had 
level V hearing in the right ear and level VII hearing in the 
left ear. 

5.  The puretone thresholds are not both 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss, for the period beginning March 
31, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.103, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (in effect prior to June 10, 1999); 
38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2003).  

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss, for the period beginning July 6, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.103, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (in effect prior to June 10, 1999); 
38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2003).  

3.  The criteria for a 30 percent evaluation for bilateral 
hearing loss, for the period beginning June 10, 1999, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.103, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(in effect prior to June 10, 1999); 38 C.F.R. § 4.85, 4.86, 
Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  Recently, the U.S. 
Court of Appeals for Veterans Claims (Court) held that under 
section 5103(a), notice of four specific matters must be 
given to a service-connection claimant before an initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  In the instant case, as the AOJ 
decision on appeal was issued prior to the passage of VCAA, 
it would not have been possible to provide VCAA notice prior 
to the initial decision by the AOJ.  Upon review, the Board 
finds that the lack of such a pre-AOJ-decision notice did not 
result in prejudicial error in this case.  

The RO provided the veteran a copy of the applicable 
September 1997 evaluation decision and forwarding letter 
dated in September 1997 that in combination notified him of 
the basis for the decision reached.  The RO also provided the 
veteran a statement of the case in April 1998 that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  These gave notice 
as to the evidence generally needed to substantiate his 
claim.  After passage of the VCAA, the RO wrote to the 
veteran in January 2002 regarding the notification of the 
passage of the VCAA and the obligations of VA with respect to 
the duty to assist and duty to notify regarding the 
information and evidence necessary to substantiate his claim.  
Specifically, the veteran was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  Therefore, the Board finds 
that the VCAA notice substantially complied with all of the 
matters specified in the statute.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 30 days from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's service medical records, 
VA treatment records, VA examination reports and private 
treatment reports were submitted.  The veteran has not 
indicated that there was any outstanding evidence not already 
of record.  Furthermore, the veteran was afforded VA 
examinations to assess the current severity of his disability 
and he participated in a personal hearing in June 2003.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Increased evaluation

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Here, the veteran disagreed with the initial evaluation 
assigned for his bilateral hearing loss.  Thus the Board must 
consider the evaluation, and, if indicated, the propriety of 
a staged rating, from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  With regard 
to the disability at issue, the Board finds that the evidence 
does show an increase and decrease in the disability at 
various periods.  However, the appropriate evaluations for 
each of those periods have been assigned.  

VA received the veteran's claim of entitlement to service 
connection for bilateral hearing loss on March 31, 1997.  The 
service medical records show a diagnosis of bilateral high 
frequency sensorineural hearing loss.  Service connection was 
initially granted for the right ear, and received a 
noncompensable evaluation.  An April 1997 employment 
examination report was added to the record, and a VA 
examination was obtained in August 1997.  

On the April 1997 employment examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
45
45
60
60
LEFT
50
55
75
80

The average was 52.5 decibels for the right ear and 65 
decibels for the left ear.  

On the VA examination of August 1997, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
65
70
LEFT
50
60
75
80

The average was 57.5 decibels for the right ear and 66.25 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 60 percent in the right ear and 56 
percent in the left ear.  

A VA examination was conducted in July 1998.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
50
50
60
70
LEFT
55
60
75
80

The average was 57 decibels for the right ear and 67 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 78 percent in the right ear and 52 
percent in the left ear.  

By rating action of January 1999, service connection was 
established for the left ear and the RO assigned a 40 percent 
evaluation for bilateral hearing loss.  The RO set March 31, 
1997, as the effective date for the evaluation, based on the 
date that VA received the veteran's claim.  It was determined 
that a reduction of 20 percent was warranted, effective the 
date of the July 1998 VA examination.  

VA treatment records show that the veteran underwent a 
hearing aid evaluation on November 24, 1999.  On the 
evaluation, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
65
75
LEFT
50
55
75
85

The average was 60 decibels for the right ear and 66.25 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 84 
percent in the left ear.  

On July 11, 2000, VA received copies of VA treatment records 
from the veteran.  The records show that the veteran was 
fitted for hearing aids in November 1999 and that they were 
issued in December 1999.  

On an authorized audiological evaluation in December 2000, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
75
75
LEFT
50
65
80
85

The average was 65 decibels for the right ear and 70 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and 64 
percent in the left ear.  

By rating action of January 2001, an increased evaluation of 
30 percent was assigned, effective July 11, 2000.  

Service connection is currently in effect for bilateral 
hearing loss, and is currently rated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2003).  Since the initiation of the appeal in 1997, 
amendments were made to the rating criteria used to evaluate 
the service-connected disability at issue.  64 Fed. Reg. 
25206-25209 (1999).  The amended criteria took effect on June 
10, 1999.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Court has further stated that when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The September 1999 supplemental 
statement of the case specifically addressed the amended 
criteria.  Therefore, the veteran has been informed of the 
amended criteria and their application to his case.   

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's rating 
schedule.  

In this case, the changes do not significantly affect the 
veteran's case since the tables used to rate the disability 
have essentially remained unchanged in substance.  Hence, the 
Board will not remand the case to the RO for initial 
consideration of the veteran's entitlement to a higher 
evaluation for this disability under the revised regulatory 
criteria.

Under the old and new version of 38 C.F.R. § 4.85, Diagnostic 
Code 6100, evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from level I for 
essential normal acuity through level XI for profound 
deafness.  

The audiometric findings from the August 1997 VA examination 
translate into literal designations of level VI hearing for 
the right ear and VIII hearing for the left ear, which result 
in the assignment of a 40 percent evaluation under the 
criteria.  The findings from the July 1998 VA examination 
translate into literal designations of level IV hearing in 
the right ear and VIII hearing in the left ear, which result 
in the assignment of a 20 percent evaluation under the 
criteria.  The medical evidence does not demonstrate an 
increase in disability that would warrant an evaluation 
greater than 40 percent as of March 31, 1997 or an evaluation 
greater than 20 percent as of July 1998.  

The findings from the November 1999 evaluation translate into 
literal designations of level II hearing in the right ear and 
level III hearing in the left ear, which would result in the 
assignment of a noncompensable evaluation under the criteria.  
However, as the findings pertaining to speech recognition 
seem to differ dramatically from both the previous and 
subsequent VA testing, this raises questions as to this 
portion of the test.  Moreover, the Board notes that this 
evaluation was conducted in connection with fitting the 
veteran for hearing aids rather than determining the severity 
of his disability for evaluation purposes, which is generally 
based on a complete review of the record.  Accordingly, the 
Board will not use these findings.

The audiometric findings from the December 2000 VA 
examination translate into literal designations of level IV 
hearing for the right ear and V hearing for the right ear, 
which result in the assignment of a 20 percent evaluation 
under the new and old criteria.  However, the revised version 
of 38 C.F.R. § 4.86 addresses exceptional patterns of hearing 
impairment.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2003).  In the instant case, the designation for the right 
ear would be level V, resulting in the assignment of a 30 
percent evaluation.  As the increase was shown on the 
December 2000 VA examination, it is reasonable to conclude 
that such increase occurred between the July 1998 and 
December 2000 VA examinations.  Therefore, the Board finds 
that the 30 percent evaluation should be considered effective 
as of the June 10, 1999 effective date of the amended 
criteria.  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2003).  
However, the results of the audiological evaluations of 
record do not show these findings.  Accordingly, a higher 
evaluation is not warranted.  

The Board has also considered the veteran's contentions 
contained in the record that his hearing loss is more severe 
than demonstrated.  Although the veteran's contention is 
credible, it may not serve to establish entitlement to a 
higher evaluation for hearing loss because "...disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application establishes that a 40 
percent evaluation is warranted for the period beginning 
March 31, 1997, a 20 percent evaluation is warranted for the 
period beginning July 6, 1998, and a 30 percent evaluation is 
warranted for the period beginning June 10, 1999.  

In this case, it has been noted that the veteran uses hearing 
aids.  During his hearings in May 1998 and June 2003, the 
veteran testified that the use of hearing aids is complicated 
by the increased amplification.  Under the prior version of 
38 C.F.R. § 4.86, it is provided that the evaluations derived 
from the schedule are intended to make proper allowance for 
improvement by hearing aids, thus examination to determine 
this improvement is therefore unnecessary.  

The current version of 38 C.F.R. § 4.85(g) provides that 
reference should be made to 38 C.F.R. § 3.350 to determine 
whether the veteran may be entitled to special monthly 
compensation due to either deafness, or to deafness in 
combination with other specified disabilities.  Here, the 
medical records do reflect a diagnosis of bilateral deafness.  
However, under 38 C.F.R. § 3.350(a)(5), deafness of both 
ears, having absence of air and bone conduction will be held 
to exist where examination in a Department of Veterans 
Affairs authorized audiology clinic under current testing 
criteria shows bilateral hearing loss is equal to or greater 
than the minimum bilateral hearing loss required for a 
maximum evaluation under the rating schedule.  Applying this 
standard here that is not the case since the hearing loss is 
not equal to or greater than the minimum hearing loss 
required for a maximum evaluation.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected  disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or  unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

In May 1998 and June 2003, the veteran testified that his 
bilateral hearing loss has caused him to lose various 
employment opportunities because his employer sees the 
veteran's hearing loss as a liability.  The evaluations 
assigned for the various periods dating back to March 31, 
1997, contemplate a level of interference with employment 
associated with the degree of disability demonstrated.  
Hence, the Board finds that marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) is not shown.  Additionally, the record consists 
of treatment reports and VA examination reports that include 
findings regarding the symptoms and manifestations of the 
veteran's bilateral hearing loss.  These records do not 
indicate or contain references to frequent hospitalization 
for treatment of his hearing loss.  Moreover, the veteran's 
bilateral hearing loss is not otherwise shown to render 
impractical the application of the regular schedular 
standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Except for the determination that the 30 percent evaluation 
is effective as of June 10, 1999, the Board finds that the 
veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation.  The 
preponderance of the evidence does not support an evaluation 
in excess of 40 percent for bilateral hearing loss effective 
March 31, 1997 to July 5, 1998; an evaluation in excess of 20 
percent for bilateral hearing loss effective July 6, 1998 to 
June 9, 1999; and evaluation in excess of 30 percent 
effective from June 10, 1999.   


ORDER

Entitlement to an evaluation greater than 40 percent for 
bilateral hearing loss, for the period beginning March 31, 
1997, has not been established, and the appeal is denied.  

Entitlement to an evaluation greater than 20 percent for 
bilateral hearing loss, for the period beginning July 6, 
1998, has not been established, and the appeal is denied.  

Entitlement to a 30 percent evaluation for bilateral hearing 
loss, for the period beginning June 10, 1999, has been 
established, and the appeal is granted, subject to 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



